Gray, C. J.
There was evidence that the deceased was prevented by the buildings on either side of the highway from seeing the approaching engine until he had driven upon the railroad track; that the place was one across and near which engines and cars of all kinds were constantly moving; and that the gates were not shut across the highway, and there was no flag or lantern at the crossing, as had been usual when an engine or train 9Í cars was about to pass while the gates were not so shut. There was nothing to show that he neglected any precaution before reaching the crossing, or had any reason to think that the engine which he saw approaching was attached to a passenger train or moving at great speed; and the question whether he was negligent in proceeding in the manner he did, instead of stopping his horse, or turning about and driving back, was a question of fact for the jury. Exceptions sustained.